EXHIBIT 10.1

 

PROMISSORY NOTE

 

[             ]

 

April 1, 2017

 

FOR VALUE RECEIVED, Maker promises to pay to [Name of Payee], at [Address of
Payee] (or at such other place as Payee may hereafter designate in writing), in
immediately available funds and in lawful money of the United States of America,
the principal sum of [·] ($[·]), together with interest thereon calculated in
accordance with the provisions of this note.

 

1.             Definitions.  As used in this note, terms that are capitalized
but not defined herein shall have the meanings ascribed to them in the Purchase
Agreement.  In addition, the following terms shall have the respective meanings
indicated:

 

(a)           “Debt” means the indebtedness evidenced by this note.

 

(b)           “Maker” means Comfort Systems USA, Inc., a Delaware corporation.

 

(c)           “Maturity Date” means April 1, 2021.

 

(d)           “Payee” means [Name of Payee].

 

(e)           “Purchaser Indemnified Persons” means any Maker-related party
entitled to indemnification or other payments due under the Purchase Agreement.

 

(f)            “Purchase Agreement” means that certain Stock Purchase Agreement,
dated the date hereof, among Sellers, Sellers’ Representative, the Company and
Maker.

 

2.             Payments of Principal and Interest.

 

(a)           From the date hereof until the date when the principal amount
under this note has been paid in full, interest shall accrue on the unpaid
principal amount of this note at the rate of three percent (3%) per annum.  Such
interest shall accrue and paid quarterly in arrears on each of March 31,
June 30, September 30 and December 31 and shall be compounded annually.  In
addition, all accrued and unpaid interest on the unpaid principal balance of
this note shall be due and payable at the Maturity Date.  Such interest shall be
computed for the actual number of days elapsed in a year consisting of 365 or
366 days, as the case may be.

 

(b)           The principal of this note shall be due and payable in two equal
installments of $[·] each, less any offset pursuant to Section (c) and Section 5
hereunder. The first installment shall be due and payable on the third
anniversary of the Closing Date, and the second installment shall be due and
payable on the Maturity Date; provided, that on the Maturity Date, the entire
unpaid principal balance of this note and all accrued and unpaid interest on the
unpaid principal balance of this note shall be finally due and payable.

 

--------------------------------------------------------------------------------


 

(c)           In the event that, during any twelve-month period ending prior to
the date on which any regularly scheduled payment of principal or interest is
due under this Section 2, the Maker is entitled to any monetary payment pursuant
to Section 7.5 of the Purchase Agreement, then at Maker’s sole option, Maker may
elect to reduce the amount of such scheduled payment due and payable hereunder
as described in Section 5 herein.

 

3.             No Usury Intended; Spreading.  Notwithstanding any provision to
the contrary contained in this note, it is expressly provided that in no case or
event shall the aggregate of (i) all interest on the unpaid balance of this
note, accrued or paid from the date hereof and (ii) the aggregate of any other
amounts accrued or paid pursuant to this note, which under applicable laws are
or may be deemed to constitute interest upon the indebtedness evidenced by this
note from the date hereof, ever exceed the highest lawful amount permissible
under the then-applicable usury laws.  In furtherance thereof, none of the terms
of this note shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the maximum legal rate.  Maker or other parties now or hereafter
becoming liable for payment of the indebtedness evidenced by this note shall
never be liable for interest in excess of such maximum legal amount.  If, for
any reason whatever, the interest paid or received on this note during its full
term produces a rate which exceeds the maximum legal amount, Payee shall credit
against the principal of this note (or, if such indebtedness shall have been
paid in full, shall refund to the Maker) such portion of said interest as shall
be necessary to cause the interest paid on this note to produce a rate equal to
the maximum legal rate.  All sums contracted for, charged or received by Payee
for the use, forbearance or detention of the indebtedness evidenced hereby
shall, to the extent required to avoid or minimize usury and to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of this note so that the interest rate does not
exceed the maximum legal rate.  The provisions of this Paragraph shall control
all agreements, whether now or hereafter existing and whether written or oral,
between Maker and Payee.

 

4.             Default and Remedies in Event of Default.  The occurrence of any
of the following events shall constitute a default under this note, whereupon
the Payee may, at its option, by notice in writing to Maker, declare the
principal of this note and accrued interest to the date of such declaration to
be due and payable immediately, and upon any such declaration by Payee such
amounts shall become immediately due and payable, and may otherwise exercise any
or all rights, powers and remedies afforded by law:

 

(a)           After giving effect to Maker’s rights of offset pursuant to
Section 2(c) and Section 5 hereunder, any remaining part of the Debt, including
any accrued interest thereon, is not paid when due, whether by lapse of time or
acceleration or otherwise, unless such default is fully cured within fifteen
(15) calendar days after such due date.

 

(b)           Any proceeding is instituted by or against the Maker under any
present or future bankruptcy or insolvency statutory or similar law and, if
involuntary, the same are not stayed or dismissed within ninety (90) days, or
the Maker makes an assignment for the benefit of creditors, or a receiver,
trustee, conservator or other judicial representative is appointed for the
Maker.

 

2

--------------------------------------------------------------------------------


 

All powers and remedies afforded to Payee by this Section 4, shall, to the
extent permitted by law, be deemed cumulative and not exclusive of other
remedies available to Payee, whether hereunder or by judicial proceedings or
otherwise, to enforce the observance or performance of the covenants and
agreements contained in this note.  No delay or omission by Payee to exercise
any right or power accruing upon any default hereunder shall impair such right
or power or shall be construed as a waiver or acquiescence therein.  Every power
and remedy given to Payee by this Section 4 or by law may be exercised by Payee
from time to time and as often as Payee shall deem expedient.

 

5.             Offset Rights.  The parties hereto agree and acknowledge that if
Payee shall become liable to the Purchaser Indemnified Persons for
indemnification under the Purchase Agreement or for any other payments under the
Purchase Agreement or otherwise, Maker shall have the right, in addition to its
other rights under of the Purchase Agreement, at law or in equity, to withhold
and offset any amounts owed to Maker under this note or otherwise until such
liability is satisfied in full as set forth in Section 7.5 of the Purchase
Agreement.  Any reductions to payments made pursuant to this provision shall be
applied first to principal and then to interest, in each case such offsets shall
be apportioned pursuant to Payee’s Pro Rata Percentage, as set forth in Schedule
1 to the Purchase Agreement.  Prior to withholding and offsetting any such
amount, Maker shall provide Payee with fifteen (15) days prior written notice
specifying the nature and any particulars of the events and occurrences that are
the basis for such action by Maker.  In the event that Payee disputes its
liability for all or any portion of the applicable claim, Maker and Payee shall
use reasonable efforts to settle such dispute within the fifteen (15) day notice
period.  If the parties are unable to resolve the dispute prior to the fifteenth
day after Maker gave notice of its intent to offset, Maker may offset the
disputed amount in accordance with this Section 5 and Section 7.5 of the
Purchase Agreement, and Payee may pursue all remedies available to it in
accordance with the Purchase Agreement.  In the event that a court of competent
jurisdiction or an arbitration panel determines that any offset made by Maker
pursuant to this Section 5 was impermissible, Maker shall refund the amount
improperly offset to Payee together with accrued and unpaid interest thereon at
the rate set forth herein.  To the extent the amount offset pursuant to this
Section 5 became payable and was withheld in accordance with Section 2(c),  then
interest on amounts improperly offset shall accrue at the rate set forth in
Section 7.5 of the Purchase Agreement.

 

6.             Paragraph Headings.  Paragraph headings appearing in this note
are for convenient reference only and shall not be used to interpret or limit
the meaning of any provision of this note.

 

7.             Governing Law.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF GEORGIA AND THE UNITED
STATES OF AMERICA FROM TIME TO TIME IN EFFECT.

 

8.             Reformation and Severability.  The provisions of this note shall
be separable and a determination that any provision of this note is invalid,
illegal, unenforceable or void shall not affect the validity, legality or
enforceability of any other provision of this note.  In case any provision of
this note shall be invalid, illegal, unenforceable or void, it shall, to the
extent possible, be modified and/or interpreted in such manner as to be valid,
legal and enforceable, but so as to most nearly retain the intent of the
parties, and if such modification is not possible, such

 

3

--------------------------------------------------------------------------------


 

provision shall be severed from this note, and in either case, the validity,
legality and enforceability of the remaining provisions of this note shall not
in any way be affected or impaired thereby.  Any court of competent jurisdiction
is authorized and directed by the parties to enforce any otherwise invalid,
illegal or unenforceable provision in part, to modify it, to enforce it only to
a degree and not fully, or otherwise to enforce that provision only in a manner
and to an extent, or for a shorter period of time, that renders the provision
valid or enforceable.  The intent of the parties is that this note be
enforceable and enforced to the maximum extent possible after excising (or
deeming excised) all invalid or unenforceable provisions, whether or not the
remaining provisions are grammatically correct.

 

9.             Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered in accordance with Section 9.4 of the Purchase
Agreement.

 

10.          Prepayment.  Maker may at any time pay the full amount or any part
of this note without the payment of any premium, penalty or fee.

 

11.          Assignments. This Note and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Note nor any of the rights,
interests and obligations hereunder shall be assigned by any of the parties
hereto without the prior written consent of the other parties; provided,
however, that Maker may assign its rights under this Note to (i) any Affiliate
of Maker, (ii) its lenders as collateral or (iii) to any Person who by purchase,
merger or otherwise directly or indirectly acquires all or substantially all of
the assets of Maker.

 

4

--------------------------------------------------------------------------------


 

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

 

THIS NOTE CONSTITUTES A WRITTEN LOAN AGREEMENT, WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THIS NOTE.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

 

Comfort Systems USA, Inc.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Trent T. McKenna

 

Name:

Trent T. McKenna

 

Title:

Senior Vice President, General Counsel & Secretary

 

--------------------------------------------------------------------------------